Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 8/10/21.  Claims 21-40 are pending.  Claims 28-30 are withdrawn.  Claims 21-27 and 31-40 are considered on the merits.

Response to Election/Restriction Requirement
Applicant’s election of the species that the adenosine deaminase is conjugated to polyethylene glycol in the reply filed on 8/10/21 is acknowledged.  Claims 21-27 and 31-40 read on this species and claims 28-30 are withdrawn since they read on non-elected species. The Applicant traverses that the essential feature of the invention is the adenosine deaminase activity and that the chemical modifications are merely alternative embodiments. The Applicant is reminded that if the essential feature is found allowable and these alternative embodiments will be examined if they encompass all the limitations of the allowable claim.  However these alternative embodiments have considerably different chemical structures that would require a different search for each one.  Therefore this election of species for search purposes remains. 

Claim Interpretation




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 31-40  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10391154. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition administered in claims 1-20 of ‘154 overlaps in scope with the composition of the current claims.  In particular they teach a PEGlyated ADA (‘154, claim 4, 7, and 9) in combination with the same therapeutic agents (‘154, claim 20).

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27,  31-33, 35-39, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackburn et al. (US 2008/0159964, in IDS 8/26/19).
 Blackburn et al. teach an inhalable composition comprising a PEG-conjugated ADA administered in combination with anti-inflammatories including hydrocortisone [0131].  Blackburn et al. teach that these PEG-conjugated ADAs are either from human or bovine sources and are made recombinantly [0052-0052].   The PEG conjugated (a polyalkylene oxide [0012, 0110]) to the ADA has the following characteristics:
PEG can be linear, branched or multi-armed polymer structure [0064];
an average molecular weight of 5-45 kDa [0065]; and 
at least 5 PEG strands are conjugated to the ADA via epsilon amino groups of lysines [0086];
Therefore the invention as a whole is anticipated by the reference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (US 2008/0159964, in IDS 8/26/19).

PEG can be linear, branched or multi-armed polymer structure [0064];
an average molecular weight of 5-45 kDa [0065]; and 
at least 5 PEG strands are conjugated to the ADA via epsilon amino groups of lysines [0086];
While Blackburn et al. teach that their composition is inhalable as a spray-dried power [0127-0129].  However this would be obvious elsewhere in Blackburn et al. where they teach their composition can be formulated in various ways including tablets, liposomal formulations, intravenous injections, intramuscular injections [0123] or as an atomized liquid (e.g. spray) [0137-0138].  
While Blackburn et al. does not expressly teach all the claim limitations in a single embodiment, it would be obvious for one of ordinary skill in the art to make the claimed composition after reviewing the entire disclosure since the how the composition is formulated is positively recited as alternative embodiments.  Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699